Exhibit 5.1 June 30, 2011 Orchids Paper Products Company 4826 Hunt Street Pryor, Oklahoma 74361 Ladies and Gentlemen: We have acted as special counsel to Orchids Paper Products Company, a Delaware corporation (the Company), in connection with the registration under the Securities Act of 1933, as amended (the Securities Act), by means of a registration statement on Form S-8 (the Registration Statement) of an aggregate of 200,000 additional shares of the Companys common stock, par value $0.001 per share (the Shares), which may be issued pursuant to the Orchids Paper Products Company Stock Incentive Plan, as amended (the Plan). In connection herewith, we have examined: (1) the Amended and Restated Certificate of Incorporation of the Company dated April 14, 2005; (2) the Certificate of Amendment to the Amended and Restated Certificate of Incorporation of the Registrant dated June 19, 2007; (3) the Amended and Restated Bylaws of the Registrant effective April 14, 2005; (4) the Plan; and (5) the Registration Statement. We have also examined originals or copies, certified or otherwise identified to our satisfaction, of such other corporate records, agreements and instruments of the Company, statements and certificates of public officials and officers of the Company, and such other documents, records and instruments, and we have made such legal and factual inquiries as we have deemed necessary or appropriate as a basis for us to render the opinions hereinafter expressed. In our examination of the foregoing, we have assumed the genuineness of all signatures, the legal competence and capacity of natural persons, the authenticity of documents submitted to us as originals and the conformity with authentic original documents of all documents submitted to us as copies. When relevant facts were not independently established, we have relied without independent investigation as to matters of fact upon statements of governmental officials and upon representations made in or pursuant to the certificates and statements of appropriate representatives of the Company. Based upon the foregoing and in reliance thereon, and subject to the assumptions, comments, qualifications, limitations and exceptions set forth herein, we are of the opinion that the Shares have been duly and validly authorized for issuance, and when issued, delivered and paid for in accordance with the Plan, the Shares will be legally issued, fully paid and non-assessable. Orchids Paper Products Company June 30, 2011 Page 2 This opinion is not rendered with respect to any laws other than the General Corporation Law of the State of Delaware. The opinions set forth herein are made as of the date hereof and are subject to, and may be limited by, future changes in the factual matters set forth herein, and we undertake no duty to advise you of the same. The opinions expressed herein are based upon the law in effect (and published or otherwise generally available) on the date hereof, and we assume no obligation to revise or supplement these opinions should such law be changed by legislative action, judicial decision or otherwise. In rendering our opinions, we have not considered, and hereby disclaim any opinion as to, the application or impact of any laws, cases, decisions, rules or regulations of any other jurisdiction, court or administrative agency. This opinion is being delivered by us solely for your benefit in connection with the filing of the Registration Statement with the Securities and Exchange Commission (the SEC). We do not render any opinions except as set forth above. We hereby consent to the filing of this opinion letter as Exhibit 5.1 to the Registration Statement. We also consent to your filing copies of this opinion letter as an exhibit to the Registration Statement with agencies of such states as you deem necessary in the course of complying with the laws of such states regarding the offering and sale of the Shares. In giving such consent, we do not thereby concede that we are within the category of persons whose consent is required under Section 7 of the Securities Act or the rules and regulations of the SEC promulgated thereunder. Very truly yours, /s/ Bryan Cave LLP
